[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 97-2203

                        UNITED STATES,

                          Appellee,

                              v.

                      RICARDO GONZALEZ,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Douglas P. Woodlock, U.S. District Judge]                                                                 

                                         

                            Before

                    Torruella, Chief Judge,                                                      
              Selya and Boudin, Circuit Judges.                                                          

                                         

Charles W. Rankin and Rankin & Sultan on brief for appellant.                                                 
Donald K.  Stern, United States  Attorney, and William F. Sinnott,                                                                             
Assistant U.S. Attorney, on brief for appellee.

                                         

                      February 20, 1998
                                         

     Per  Curiam.   We  perceive  no  error  in the  district                            

court's adherence to our decision in  United States v. Clase-                                                                         

Espinal, 115 F.3d 1054, 1059-60 (1st Cir.), cert. denied, 118
S. Ct. 384 (1997), and defendant offers no substantial reason

to revisit or distinguish that  decision.  In all events, we,

as a panel, are bound by the panel decision in Clase-Espinal.                                                                        

See, e.g.,  United States v.  Wogan, 938 F.2d 1446  (1st Cir.                                               

1991).

     Affirmed.  See 1st Cir. Loc. R. 27.1.                               

                             -2-